SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

972
CA 13-01908
PRESENT: SMITH, J.P., FAHEY, LINDLEY, VALENTINO, AND DEJOSEPH, JJ.


FISSURE PARTNERS LLC, PLAINTIFF-RESPONDENT,

                     V                                           ORDER

MAXIMUS HILL, LLC, ET AL., DEFENDANTS,
RICHARD FERGUSON, DEFENDANT-APPELLANT,
VLADIMIR SHNEYDER AND RAY ENTERPRISES LLC,
DEFENDANTS-RESPONDENTS.
-------------------------------------------
DEAN J. FERO, ESQ., RESPONDENT.


PHETERSON SPATORICO LLP, ROCHESTER (DERRICK A. SPATORICO OF COUNSEL),
FOR DEFENDANT-APPELLANT.

SCHOP, POWELL & ALLEN, WILLIAMSVILLE (DONALD G. POWELL OF COUNSEL),
FOR PLAINTIFF-RESPONDENT.

HISCOCK & BARCLAY LLP, ROCHESTER (SANJEEV DEVABHAKTHUNI OF COUNSEL),
FOR DEFENDANTS-RESPONDENTS.

FERO & INGERSOLL, ROCHESTER (DEAN J. FERO OF COUNSEL), FOR RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Matthew
A. Rosenbaum, J.), entered June 26, 2013. The order, among other
things, denied the motion of defendant Richard Ferguson to set aside
and cancel certain assignments of judgments.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   September 26, 2014                   Frances E. Cafarell
                                                Clerk of the Court